Exhibit 10.13

 

PENN VIRGINIA CORPORATION

 

RESTRICTED STOCK AGREEMENT

 

THIS AGREEMENT is made as of                      (the “Effective Date”) between
Penn Virginia Corporation, a Virginia corporation (the “Company”), and
                     (“Employee”).

 

1. Award of Shares. As of the Effective Date, the Company hereby grants to
Employee              shares of the common stock of the Company (“Shares”)
pursuant to the Penn Virginia Corporation Amended 1999 Employee Stock Incentive
Plan (the “Plan”). A copy of the Plan is attached hereto as Exhibit A. Employee
agrees that this award of Shares shall be subject to all of the terms and
conditions set forth herein and in the Plan, including any future amendments
thereto, which Plan is incorporated herein by reference as a part of this
Agreement. In the event of any conflict between the terms of this Agreement and
the Plan, the terms of the Plan shall govern.

 

2. Forfeiture Restrictions. The Shares granted to Employee pursuant to this
Agreement may not be sold, assigned, pledged, exchanged, hypothecated or
otherwise transferred, encumbered or disposed of to the extent then subject to
the Forfeiture Restrictions (as hereinafter defined), and in the event of
Employee’s termination from the Company for any reason (other than as described
below), Employee shall automatically upon such termination, for no
consideration, forfeit to the Company all Shares to the extent then subject to
the Forfeiture Restrictions. The prohibition against transfer and the obligation
to forfeit and surrender Shares to the Company upon termination from the Company
are herein referred to as “Forfeiture Restrictions,” and the Shares which are
then subject to the Forfeiture Restrictions are herein sometimes referred to as
“Restricted Shares.” The Forfeiture Restrictions shall be binding upon and
enforceable against any transferee of the Shares. The Forfeiture Restrictions
shall lapse as to Restricted Shares issued to Employee pursuant to this
Agreement as follows: (a) as to one-third (1/3) of the Restricted Shares granted
to Employee hereunder, on the first anniversary of the Effective Date; (b) as to
an additional one-third (1/3) of the Restricted Shares granted to Employee
hereunder, on the second anniversary of the Effective Date; and (c) as to the
remaining one-third (1/3) of the Restricted Shares granted to Employee
hereunder, on the third anniversary of the Effective Date. Notwithstanding the
foregoing, the Forfeiture Restrictions shall lapse as to all of the Restricted
Shares upon Employee’s termination from the Company by reason of Employee’s
death or disability or Employee’s retirement pursuant to the Penn Virginia
Corporation and Affiliated Companies Employees’ Retirement Plan.

 

3. Certificates. A certificate evidencing the Restricted Shares shall be issued
in Employee’s name, pursuant to which Employee shall have voting rights and
shall be entitled to receive all distributions on such Shares free and clear of
any Forfeiture Restrictions. The certificate shall bear the following legend:

 

The Shares evidenced by this certificate have been issued pursuant to an
agreement made as of                 , a copy of which is attached hereto and
incorporated

 



--------------------------------------------------------------------------------

herein, between the Company and the registered holder of the Shares, and are
subject to forfeiture to the Company under certain circumstances described in
such agreement. The sale, assignment, pledge or other transfer of the Shares
evidenced by this certificate is prohibited under the terms and conditions of
such agreement, and such Shares may not be sold, assigned, pledged or otherwise
transferred except as provided in such agreement.

 

The Company shall retain the certificate for such Restricted Shares until the
forfeiture occurs or the Forfeiture Restrictions lapse pursuant to the terms of
this Agreement. Upon request of the Company, Employee shall deliver to the
Company a stock power, endorsed in blank, relating to the Restricted Shares then
subject to the Forfeiture Restrictions. Upon the lapse of the Forfeiture
Restrictions without forfeiture, the Company shall cause a new certificate or
certificates to be issued for the remaining Shares, without legend, in the name
of Employee in exchange for the certificate evidencing the Restricted Shares.
The Company shall not be obligated to deliver any certificates for Shares until
such Shares have been listed (or authorized for listing upon official notice of
issuance) upon each stock exchange upon which outstanding Shares of such class
at the time are listed nor until there has been compliance with such laws or
regulations as the Company may deem applicable.

 

4. Consideration. It is understood that the consideration for the issuance of
Restricted Shares shall be Employee’s agreement to render future services as
Employee of the Company.

 

5. Status of Shares. Employee agrees that the Restricted Shares will not be sold
or otherwise disposed of in any manner that would constitute a violation of any
applicable federal or state securities laws. Employee also agrees (i) that the
certificates representing the Restricted Shares may bear such legend or legends
as the Committee (as described in Section 9(b) of the Plan) deems appropriate in
order to ensure compliance with applicable securities laws, (ii) that the
Company may refuse to register the transfer of the Restricted Shares on the
stock transfer records of the Company if such proposed transfer would in the
opinion of counsel satisfactory to the Company constitute a violation of any
applicable securities law, and (iii) that the Company may give related
instructions to its transfer agent, if any, to stop registration of the transfer
of the Restricted Shares.

 

6. Withholding of Taxes. Employee shall pay to the Company, upon the Company’s
request, all amounts necessary to satisfy the Company’s federal, state and local
tax withholding obligations, if any, with respect to the grant of the Shares
hereunder. Such payment shall be made in cash or, at the written election of
Employee and subject to the approval of the Committee, by surrendering, or by
the Company’s withholding from Shares to be granted hereunder, Shares with an
aggregate Value on the date the withholding taxes are due equal to all or any
portion of the withholding taxes not paid in cash. For the purposes of this
Agreement, “Value” on a date means the closing price for a share on the
principal national securities exchange on which the shares are listed on such
date (or if such securities exchange shall not be open for the trading of
securities on such date, the last previous day on which such exchange was open)
or, if there is no closing price on such date, the closing stock price on the
date nearest preceding such date or such other generally recognized price
quotation source as the Committee shall select.

 

2



--------------------------------------------------------------------------------

[The following paragraph is to be used for employees eligible for deferral only:

 

7. Deferral Election. Employee may elect to defer receipt of unrestricted Shares
once the Forfeiture Restrictions with respect to such Shares have lapsed. Such
election must be made no later than 12 months prior to the date such Shares
would otherwise be received. Such election must be made by written notice
addressed to the Company at its address in Radnor, Pennsylvania to the attention
of its Secretary, hand delivered, telecopied or mailed, first class postage
prepaid. Such election may be made only while Employee is an employee of the
Company and is irrevocable so long as Employee is an employee of the Company.
Any Shares the receipt of which are so deferred will be distributed upon
Employee’s termination of employment. The Committee may allow for early payment
of such deferred Shares in the event of an “unforeseeable emergency” as defined
in the Plan.]

 

8. Committee’s Powers. No provision contained in this Agreement shall in any way
terminate, modify or alter, or be construed or interpreted as terminating,
modifying or altering any of the powers, rights or authority vested in the
Committee pursuant to the terms of the Plan, including, without limitation, the
Committee’s rights to make certain determinations and elections with respect to
the Restricted Shares.

 

9. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under
Employee.

 

10. Non-Alienation. To the extent subject to the Forfeiture Restrictions,
Employee shall not have any right to pledge, hypothecate, anticipate or assign
this Agreement or the rights with respect to Shares granted hereunder, except by
will or the laws of descent and distribution.

 

11. No Membership Rights Conferred. This Agreement shall not be deemed to (i)
confer upon Employee any right with respect to continuation of employment or
(ii) affect the terms and conditions of any other agreement between the Company
and Employee except as expressly provided herein.

 

12. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.

 

13. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Virginia.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Employee has executed this Agreement,
all effective as of the Effective Date.

 

PENN VIRGINIA CORPORATION By:    

Name:

  Nancy M. Snyder

Title:

 

Senior Vice President, General

Counsel and Secretary

 

 

Employee

 

4